Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 1 of 22 PageID: 464




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



     PHILIP BROOKS,                       1:18-cv-1428-NLH-KMW

                    Plaintiff,            OPINION

           v.

     WAL-MART STORES, INC.; JOHN
     DOES; MARY DOE; ABC BUSINESS
     ENTITIES and XYZ
     CORPORATIONS,

                    Defendants.



 APPEARANCES:

 MICHAEL A. GIBSON
 D’ARCY JOHNSON DAY
 3120 FIRE ROAD
 SUITE 100
 EGG HARBOR TOWNSHIP, NEW JERSEY 08234

       Counsel for Plaintiff.

 PATRICK J. MCDONNELL
 MCDONNELL & ASSOCIATES, P.C.
 860 FIRST AVENUE
 SUITE 5B
 KING OF PRUSSIA, PENNSYLVANIA 19406

 SHARLEEN E. PRATT
 MCDONNELL & ASSOCIATES, P.C.
 860 FIRST AVENUE
 SUITE 5B
 KING OF PRUSSIA, PENNSYLVANIA 19406

       Counsel for Defendant Wal-Mart Stores, Inc.
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 2 of 22 PageID: 465




 HILLMAN, District Judge

       This matter comes before the Court on motion of Wal-Mart

 Stores, Inc. (“Defendant”) for entry of summary judgment in its

 favor.   (ECF No. 19).    Philip Brooks (“Plaintiff”) opposes

 Defendant’s motion.     (ECF No. 21).       Also before the Court is

 Plaintiff’s motion to seal certain documents, which Defendant

 does not oppose.     (ECF No. 25).       For the reasons that follow,

 Defendant’s motion for summary judgment will be granted and

 Plaintiff’s motion to seal will be denied, without prejudice.

                                 BACKGROUND

       The Court takes its facts from the parties’ statements

 submitted pursuant to Local Civil Rule 56.1(a).          The Court notes

 relevant disputes where necessary.

       On the morning of July 11, 2016, Plaintiff visited a

 Walmart store in Mays Landing, New Jersey.          (ECF No. 19-2 (“Def.

 SOMF”) at ¶¶2, 7).     Plaintiff knew the store well as he had

 visited it many times before.       (Def. SOMF at ¶8).     After

 acquiring a shopping cart, Plaintiff entered the store, located

 the items he wished to purchase, and began traveling towards the

 front of the store to check out.          (Def. SOMF at ¶¶10-16).    While

 in route to the checkout area, Plaintiff walked through the

 men’s clothing department.      (Def. SOMF at ¶17).      Plaintiff

 turned his shopping cart down an aisle he describes as “tight”



                                      2
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 3 of 22 PageID: 466




 due to the arrangement of various clothing displays.          (Def. SOMF

 at ¶¶19-20).

       Undeterred by the lack of space, Plaintiff continued down

 the aisle until encountering two unaccompanied shopping carts

 partially blocking his path.       (Def. SOMF at ¶¶22-24, 29-30).

 Instead of choosing a different route or attempting to move the

 impeding carts, Plaintiff attempted to maneuver around them.

 (Def. SOMF at ¶¶31-32).      While Plaintiff successfully negotiated

 his way around the first cart, his journey around the second

 cart was less successful.      (Def. SOMF at ¶33).     While attempting

 to maneuver around the second cart, Plaintiff struck his left

 foot on a bench used for trying on footwear (a “shoe bench”), 1

 injuring his toes and foot. 2     (Def. SOMF at ¶¶34-35, 42).


 1 The parties agree the shoe bench was located directly adjacent
 to the endcap of a display unit. Whether it was attached to the
 display unit or not remains unclear.

 2 Defendant argues that Plaintiff has not testified consistently
 regarding the object he struck. Plaintiff rejects Defendant’s
 assertion. (ECF No. 21 at ¶18) (“Plaintiff consistently
 testified that he struck his foot on a self-service shoe
 bench.”). While Defendant would disagree, Plaintiff
 consistently explained that he struck his foot on a shoe bench;
 he could not, however, ascertain the way his foot struck the
 bench. See (ECF No. 19-5 (“Pl. Dep.”) at T64:11-19) (“Q: And
 you hit a portion of the base of the bench? A: Yes. More than
 likely, I couldn’t see what I hit”); (T84:10-18) (responding to
 questions regarding what part of the bench he struck, Plaintiff
 testified “I couldn’t see. . . . I couldn’t see, I didn’t see it
 when I hit. I would imagine I hit it on the bottom part”);
 (T91:13-14) (“I hit it on the bench, but where, I don’t know.
 Not sure.”). As the non-moving party, the Court will credit

                                      3
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 4 of 22 PageID: 467




 Plaintiff describes the shoe bench as being approximately three-

 and-one-half feet wide and approximately one-and-a-half feet

 tall.   (Def. SOMF at ¶41).     Plaintiff does not contend the bench

 was blocking the aisle he was walking in. 3        (Def. SOMF at ¶36).

       After striking his foot, Plaintiff continued to the front

 of the store to report the incident.        An incident report was

 completed, and Plaintiff left the store without requiring

 medical attention.

       On February 1, 2018, Defendant removed this action from the



 Plaintiff’s proffered version of the incident for purposes of
 resolving Defendant’s motion. In the end, the dispute is not a
 material one.

 3 Plaintiff denies this factual contention and directs the Court
 to his counterstatement of material facts at paragraphs two,
 eighteen, and twenty-two. Paragraph two states that the bench
 was “sticking out into the aisle.” (ECF No. 21 at ¶2). That
 paragraph cites to Plaintiff’s complaint in support of that
 assertion. An unverified complaint, however, is not sufficient
 supporting evidence under Local Civil Rule 56.1. As such,
 paragraph two will be ignored. Paragraph eighteen states that
 “Plaintiff consistently testified he struck his foot on a self-
 service shoe bench.” (ECF No. 21 at ¶18). Paragraph eighteen
 does not support a finding that the bench was sticking out into
 the aisle; certainly, Plaintiff could have struck an object
 without that object being in the aisle. As such, paragraph
 eighteen must also be ignored. Paragraph twenty-two refers to
 shopping carts and no bench at all. As such, it too must be
 ignored. Indeed, the record directly contradicts Plaintiff’s
 denial of this fact. When Plaintiff was asked at his deposition
 whether he contended that “the bench itself was . . . blocking
 the aisle somewhat” he responded “No.” (T92:23-25). Plaintiff
 has not adequately supported his denial of this fact through
 record evidence and it will be accepted as true over his
 objection.


                                      4
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 5 of 22 PageID: 468




 Superior Court of New Jersey to this Court.          (ECF No. 1).

 Plaintiff’s complaint, although purporting to assert two

 separate claims, alleges only that Defendant was negligent in

 permitting “hazards . . . to exist in the aisle while patrons

 such as the Plaintiff were utilizing same, causing Plaintiff to

 bump his foot and become injured.”          See (ECF No. 1-2 at ¶5).

 The parties have fully briefed Defendant’s motion for summary

 judgment and Plaintiff’s motion to seal, and they are,

 therefore, ripe for adjudication.

                                 DISCUSSION

       I.   Subject Matter Jurisdiction

       This Court exercises subject matter jurisdiction pursuant

 to 28 U.S.C. § 1332.

      II.   Legal Standard – Summary Judgment

       Summary judgment is appropriate where the Court is

 satisfied that “‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits if any,’ . . . demonstrate the absence of a genuine

 issue of material fact” and that the moving party is entitled to

 a judgment as a matter of law.”          Celotex Corp. v. Catrett, 477

 U.S. 317, 322-23 (1986) (citing Fed. R. Civ. P. 56).

       An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving



                                      5
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 6 of 22 PageID: 469




 party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.     Id.   “In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and

 all justifiable inferences are to be drawn in his favor.’”

 Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004)

 (citing Anderson, 477 U.S. at 255).

       Initially, the moving party bears the burden of

 demonstrating the absence of a genuine issue of material fact.

 Celotex, 477 U.S. at 323 (“[A] party seeking summary judgment

 always bears the initial responsibility of informing the

 district court of the basis for its motion, and identifying

 those portions of ‘the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the

 affidavits, if any,’ which it believes demonstrate the absence

 of a genuine issue of material fact.”); see Singletary v. Pa.

 Dep’t of Corr., 266 F.3d 186, 192 n.2 (3d Cir. 2001) (“Although

 the initial burden is on the summary judgment movant to show the

 absence of a genuine issue of material fact, ‘the burden on the

 moving party may be discharged by “showing”--that is, pointing



                                      6
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 7 of 22 PageID: 470




 out to the district court—–that there is an absence of evidence

 to support the nonmoving party’s case’ when the nonmoving party

 bears the ultimate burden of proof.” (citing Celotex, 477 U.S.

 at 325)).

       Once the moving party has met this burden, the nonmoving

 party must identify, by affidavits or otherwise, specific facts

 showing that there is a genuine issue for trial.          Celotex, 477

 U.S. at 324.    A “party opposing summary judgment ‘may not rest

 upon the mere allegations or denials of the . . . pleading[s].’”

 Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).           For

 “the non-moving party[] to prevail, [that party] must ‘make a

 showing sufficient to establish the existence of [every] element

 essential to that party’s case, and on which that party will

 bear the burden of proof at trial.’”        Cooper v. Sniezek, 418 F.

 App’x 56, 58 (3d Cir. 2011) (citing Celotex, 477 U.S. at 322).

 Thus, to withstand a properly supported motion for summary

 judgment, the nonmoving party must identify specific facts and

 affirmative evidence that contradict those offered by the moving

 party.   Anderson, 477 U.S. at 257.




                                      7
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 8 of 22 PageID: 471




     III.   Analysis

       Defendant argues summary judgment is appropriate because

 (1) Plaintiff can only speculate as to the cause of his

 injuries; 4 (2) the conditions identified by Plaintiff are not

 dangerous conditions because (a) the aisle was not in

 unreasonably dangerous condition, (b) shopping carts are not

 inherently dangerous instrumentalities, and (c) a bench of the

 type Plaintiff identifies is not an unreasonably dangerous

 condition; and (3) Defendant did not have actual or constructive

 notice of any purportedly dangerous condition.

       Plaintiff argues that (1) issues of fact remain, requiring

 denial of Defendant’s motion, and (2) the mode-of-operation

 doctrine applies, negating any need for Plaintiff to prove

 Defendant had constructive notice of the dangerous condition.

       “In New Jersey, . . . it is widely accepted that a

 negligence cause of action requires the establishment of four

 elements: (1) a duty of care, (2) a breach of that duty, (3)


 4 Defendant argues that Plaintiff’s claim must fail because he is
 unsure “what he struck” and cannot “establish whatever it was
 constituted a breach of duty or hazardous condition from which
 Walmart should have protected him.” (ECF No. 19-1 (“Def. Br.”)
 at 11). Plaintiff’s deposition testimony sufficiently explains
 that he struck his foot on a shoe bench; while Plaintiff may not
 be able to identify what portion of the bench he struck, the
 Court is satisfied that sufficient facts exist to reject
 Defendant’s motion for summary judgment to the extent it relies
 on this argument. See footnote two, supra.


                                      8
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 9 of 22 PageID: 472




 actual and proximate causation, and (4) damages.”          Senisch v.

 Tractor Supply Co., No. 16-cv-47, 2018 WL 324717, at *4 (D.N.J.

 Jan. 8, 2018), appeal dismissed, No. 18-1265, 2018 WL 3933746

 (3d Cir. Apr. 23, 2018) (quoting Jersey Cent. Power & Light Co.

 v. Melcar Util. Co., 59 A.3d 561, 571 (N.J. 2013)).

       “Business owners owe to invitees a duty of reasonable or

 due care to provide a safe environment for doing that which is

 within the scope of the invitation.”        Senisch, 2018 WL 324717,

 at *5 (quoting Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314,

 316 (N.J. 2003)).     “The duty of due care requires a business

 owner to discover and eliminate dangerous conditions, to

 maintain the premises in safe condition, and to avoid creating

 conditions that would render the premises unsafe.”          Id. (quoting

 Nisivoccia, 818 A.2d at 316).

       “Ordinarily, an injured plaintiff asserting a breach of

 that duty must prove, as an element of the cause of action, that

 the defendant had actual or constructive knowledge of the

 dangerous condition that caused the accident.”         Id. (quoting

 Nisivoccia, 818 A.2d at 316).       If the mode-of-operation doctrine

 applies, however, Plaintiff is relieved of making such a

 showing.

       Plaintiff claims this is a mode-of-operation case in which

 he need not prove actual or constructive notice.          Accordingly,



                                      9
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 10 of 22 PageID: 473




 this Court must first determine whether this is an appropriate

 case in which to apply the mode-of-operation doctrine.

    A. The Mode-of-Operation Doctrine Does Not Apply

        Under the mode-of-operation doctrine, New Jersey relieves a

 plaintiff from the burden of proving constructive notice “in

 circumstances in which, as a matter of probability, a dangerous

 condition is likely to occur as the result of the nature of the

 business, the property’s condition, or a demonstrable pattern of

 conduct or incidents.”      Senisch, 2018 WL 324717, at *5 (citing

 Brown v. Racquet Club of Bricktown, 471 A.2d 25, 29 (N.J.

 1984)).    “In those circumstances, [the New Jersey Supreme Court]

 ha[s] accorded the plaintiff an inference of negligence,

 imposing on the defendant the obligation to come forward with

 rebutting proof that it had taken prudent and reasonable steps

 to avoid the potential hazard.”        Id. (quoting Brown, 471 A.2d at

 29).

        However, the mode-of-operation doctrine does not apply in

 every circumstance, and as this Court has recognized, New Jersey

 declines to apply the mode-of-operation doctrine in situations,

 like the one before this Court, in which a plaintiff is injured

 by a shopping cart or a shoe bench.        As for shopping carts:

             We are unable to say that a substantial risk of
        injury is implicit, or inherent, in the furnishing of
        shopping carts to patrons by a store proprietor.
        Shopping carts are not dangerous instrumentalities,


                                      10
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 11 of 22 PageID: 474




       and they are uniquely suitable for the purpose for
       which furnished. Shop–Rite was under a legal duty of
       exercising ordinary care to furnish a reasonably safe
       place and safe equipment for its patrons consistent
       with its operation and the scope of its invitation.
       It is not an insurer of the safety of its patrons. The
       issue is not merely whether it was foreseeable that
       patrons, or other third parties, would negligently or
       intentionally misuse shopping carts, but whether a
       duty exists to take measures to guard against such
       happenings. . . .

            Every human activity involves some risk of harm,
       but the reasonable probability of having other than a
       minor accident from the use of carts in Shop–Rite’s
       operation does not give rise to a duty to take
       measures against it. So viewed, we find that
       plaintiff has failed to carry the burden of showing a
       breach of duty on Shop–Rite’s part in furnishing its
       patrons with carts under the circumstances here
       existing.

 Senisch, 2018 WL 324717, at *7 (quoting Znoski v. Shop–Rite

 Supermarkets, Inc., 300 A.2d 164, 165-66 (N.J. Super. Ct. App.

 Div. 1973)).

       As for injuries caused by a shoe bench, the Superior Court

 of New Jersey, Appellate Division, has explicitly held that such

 “is not a situation . . . in which the mode-of-operation rule

 applies.”    Carney v. Payless Shoesource, Inc., No. A-2680-07T2,

 2009 WL 425822, at *1–2 (N.J. Super. Ct. App. Div. Feb. 24,

 2009).    As the Appellate Division explained,

       [i]n spillage cases, for example, involving substances
       on the floor of the produce aisle of a supermarket,
       the potential hazard is not readily noticeable to a
       patron whose attention is naturally focused elsewhere.
       It is probable that produce will fall on the floor in
       that business. That patrons may step on slippery


                                      11
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 12 of 22 PageID: 475




       substances because they are looking at shelves or in
       bins is a known hazard.

 Id.   Therefore, in spillage cases, the mode-of-operation

 doctrine may apply.      See Id.

       Shoe benches, however, are quite large and readily

 noticeable, negating the need to apply the mode-of-operation

 doctrine.    As the Appellate Division recognized, “two-foot by

 two-foot portable shoe benches for use by customers who try on

 merchandise do not raise a substantial risk inherent in

 defendant’s mode of doing business.        Any reasonably prudent

 person would observe, in light of the dimensions of the benches,

 their presence in his or her lane of travel.”          Id.

       In this case, while the shoe bench at issue may or may not

 have been of the portable kind at issue in Carney, the

 dimensions of the two are strikingly similar.          Like the court in

 Carney, this Court finds that a reasonably prudent person would

 have seen the shoe bench, and therefore, there is no inherent,

 latent harm requiring application of the mode-of-operation

 doctrine.    As such, this Court concludes the mode-of-operation

 doctrine does not apply in this case; to prevail, Plaintiff must

 establish the traditional elements of negligence, including that

 Defendant had actual or constructive notice of a dangerous

 condition.




                                      12
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 13 of 22 PageID: 476




     B. Plaintiff Has Not Established Defendant Had Actual or
        Constructive Notice of A Dangerous Condition

       Defendant argues Plaintiff presents no evidence supporting

 a finding that Defendant had actual or constructive notice of a

 dangerous condition.      Plaintiff does not argue Defendant had

 actual notice of any dangerous condition, 5 but argues Defendant

 had constructive notice because (1) Plaintiff identified the

 object he injured his foot on, (2) Plaintiff produced evidence

 of what caused the injury, (3) the injury occurred in a busy

 section of the store, (4) Defendant has a duty to identify

 safety concerns, (5) the objects causing Plaintiff’s injuries

 are self-service in nature, and (6) an employee of Defendant was

 “in the area of [the] bench just preceding [Plaintiff’s]

 injury.”    (ECF No. 21 at 7-10).      None of these assertions, even

 if true, satisfy the elements Plaintiff must establish.

       1. Plaintiff Has Not Established A Dangerous Condition
          Existed

       Plaintiff argues that the issue of whether a dangerous

 condition existed is a question of fact left to a jury.

 Defendant argues that no reasonable jury could find the




 5Setting aside Plaintiff’s waiver of this issue, there is no
 evidence in the record indicating prior incidents of this type,
 and Defendant’s corporate representative testified that he never
 witnessed a bench being out of place in the store. (ECF No. 21-
 4 (“Trotta Dep.”) at T38:7-9).

                                      13
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 14 of 22 PageID: 477




 conditions presented were dangerous.        The Court agrees with

 Defendant.

       “The dangerous condition question is generally one of fact

 to be decided by a jury.”       Charney v. City of Wildwood, 732 F.

 Supp. 2d 448, 454 (D.N.J. 2010) (citing Vincitore v. N.J. Sports

 & Exposition Auth., 777 A.2d 9, 11-12 (N.J. 2001)).           “However,

 like any question of fact, this determination is subject to a

 preliminary assessment by the court as to whether it can

 reasonably be made by a jury considering the evidence.”           Id.

 (citing Vincitore, 777 A.2d at 11-12).         Therefore, the Court

 must determine whether the evidence is such that a reasonable

 jury could determine that any defect amounted to a dangerous

 condition.

       A “dangerous condition” is a “condition of property that

 creates a substantial risk of injury when such property is used

 with due care in a manner in which it is reasonably foreseeable

 that it will be used.”      Morales by & through Fernandez v. Sussex

 Cty. Cmty. Coll., No. A-0305-15T4, 2017 WL 3722530, at *5 (N.J.

 Super. Ct. App. Div. Aug. 30, 2017) (citation omitted).           The

 dangerous condition “must be inherent in the property[,]” Weiser

 v. County of Ocean, 740 A.2d 1117, 1120 (N.J. Super. Ct. App.

 Div. 1999), which will not be considered dangerous if the

 condition only exists when the property is used without due



                                      14
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 15 of 22 PageID: 478




 care.   Garrison v. Twp. of Middletown, 712 A.2d 1101, 1103-04

 (N.J. 1998).     Whether a dangerous condition exists “depends on

 whether the property creates a substantial risk of injury to

 persons generally who would use the property with due care in a

 foreseeable manner.”      Id. at 1106 (citation omitted).

       New Jersey courts have held that shoe benches are not

 inherently dangerous instrumentalities, and when used with due

 care, the Court cannot conceive how they may be inherently

 dangerous.    See Carney, 2009 WL 425822, at *1–2 (“two-foot by

 two-foot portable shoe benches for use by customers who try on

 merchandise do not raise a substantial risk inherent in

 defendant’s mode of doing business.        Any reasonably prudent

 person would observe, in light of the dimensions of the benches,

 their presence in his or her lane of travel.”).

       The same is true for shopping carts.        See Senisch, 2018 WL

 324717, at *7 (quoting Znoski, 300 A.2d at 165-66) (“We are

 unable to say that a substantial risk of injury is implicit, or

 inherent, in the furnishing of shopping carts to patrons by a

 store proprietor.     Shopping carts are not dangerous

 instrumentalities, and they are uniquely suitable for the

 purpose for which furnished.”).        As such, Plaintiff must prove

 some other circumstance rendered these objects dangerous.




                                      15
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 16 of 22 PageID: 479




       Plaintiff appears to argue that the bench being out of

 place or the carts being in his way may be facts, which when

 taken together, render these objects dangerous.          That argument

 is unpersuasive.     As for the shopping carts, Plaintiff could

 easily have moved the carts from his path or selected another

 route of travel.     His election not to do so does not render

 shopping carts dangerous.

       As for the shoe bench, Plaintiff recognizes that, at most,

 the shoe bench he struck was “maybe an inch or two” beyond the

 endcap at the time he struck it.          (Def. SOMF at ¶43) (citing

 T90:22 – T91:1) (Q: “[H]ow far out was that bench sticking out

 at the time of your incident?       A: I would say maybe an inch or

 two.”).    New Jersey courts hold that “minor imperfections” or

 minor defects will not give rise to an actionable claim.            See

 Chamberlain v. City of Wildwood, No. A-3424-12T1, 2013 WL

 5777832, at *4 (N.J. Super. Ct. App. Div. Oct. 28, 2013); see

 also Charney, 732 F. Supp. 2d at 456 (finding that “not every

 defect” is actionable and citing cases for same).          In this case,

 no reasonable jury could find that Defendant was negligent in

 failing to search out and cure a minor defect – a bench that may

 have been an inch or two out of place.          On that basis alone,

 summary judgment would be appropriate.




                                      16
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 17 of 22 PageID: 480




       2. Plaintiff’s Action Also Fails Because He Has Not
          Established Defendant Had Constructive Notice Of Any
          Allegedly Dangerous Condition

       A defendant has constructive notice of a dangerous

 condition when it exists “for such a length of time as

 reasonably to have resulted in knowledge and correction had the

 defendant been reasonably diligent.”        Troupe v. Burlington Coat

 Factory Warehouse Corp., 129 A.3d 1111, 1114 (N.J. Super. Ct.

 App. Div. 2016) (quoting Parmenter v. Jarvis Drug Stores, Inc.,

 138 A.2d 548, 550 (N.J. Super. Ct. App. Div. 1957)).

 Constructive notice can be inferred in various ways, including

 the characteristics of the dangerous condition giving rise to

 the incident.     Id. (citing Tua v. Modern Homes, Inc., 165 A.2d

 790, 795 (N.J. Super. Ct. App. Div. 1960)) (finding constructive

 notice where substance causing a patron to fall appeared dried

 onto the floor).     Additionally, a plaintiff may present

 eyewitness testimony regarding the dangerous condition to

 establish the length of time it was present.          Id. (citing

 Grzanka v. Pfeifer, 694 A.2d 295, 300-01 (N.J. Super. Ct. App.

 Div. 1997), certif. denied, 713 A.2d 498 (N.J. 1998)) (finding

 constructive notice where eyewitness noted the dangerous

 condition was present for an extended period).

       Plaintiff does not present any evidence regarding how long

 the bench had allegedly been out of place.         Instead, Plaintiff



                                      17
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 18 of 22 PageID: 481




 argues that an employee of Defendant was “in the area of [the]

 bench” (ECF No. 21 at 8), and, so the argument would go, should

 have (1) noticed the bench was out of place and (2) moved it

 back to its proper location.       However, simply explaining that an

 employee was in the area where an incident occurred, without

 more, is not enough to establish constructive notice; indeed,

 such facts do not explain how long the dangerous condition may

 have existed or that Defendant had an opportunity to correct it.

 See Troupe, 129 A.3d at 1114.       Because there is no proof in the

 record suggesting (1) the bench was out of place for an extended

 period of time and (2) Defendant had a reasonable opportunity to

 correct its placement, constructive notice has not been

 established and Plaintiff’s claim must fail.

       IV.   Plaintiff’s Motion To Seal

       Plaintiff moves to seal three exhibits to its opposition to

 Defendant’s motion for summary judgment. (ECF No. 25).

 Specifically, Plaintiff seeks to seal Exhibits F, G, and I to

 its opposition papers.      These documents contain what appear to

 be Defendant’s janitorial guidelines.         Defendant do not oppose

 Plaintiff’s motion.      For the reasons that follow, Plaintiff’s

 motion must be denied, without prejudice.

       Local Civil Rule 5.3 governs requests to seal documents

 filed with the Court.      To succeed on a motion to seal, the



                                      18
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 19 of 22 PageID: 482




 moving party must describe: (1) the nature of the materials at

 issue; (2) the legitimate private or public interests that

 warrant the relief sought; (3) the clearly defined and serious

 injury that would result if the relief sought is not granted;

 and (4) why a less restrictive alternative to the relief sought

 is not available.     L. Civ. R. 5.3(c)(3).      While it is within the

 Court’s authority to restrict public access to information, it

 is well-settled that there is a “common law public right of

 access to judicial proceedings and records.”          In re Cendant

 Corp., 260 F.3d 183, 192 (3d Cir. 2001).         The moving party bears

 the burden to overcome this presumption of public access and

 must demonstrate that “good cause” exists for the protection of

 the material at issue.      Pansy v. Borough of Stroudsburg, 23 F.3d

 772, 786 (3d Cir. 1994).      Good cause exists only when the moving

 party makes a particularized showing that disclosure will cause

 a “clearly defined and serious injury.”         Id.   Good cause is not

 established where a party merely provides “broad allegations of

 harm, unsubstantiated by specific examples or articulated

 reasoning.”    Id. (quoting Cipollone v. Liggett Group, Inc., 785

 F.2d 1108, 1121 (3d Cir. 1986)).

       Plaintiff’s motion states that the materials to be sealed

 “contain confidential information regarding Wal-Mart’s business

 practices and are subject to a Discovery Confidentiality Order



                                      19
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 20 of 22 PageID: 483




 between the Parties[.]”      (ECF No. 25 at 1; ECF No. 25-1 at ¶1).

 However, “just because a document is marked confidential and

 subject to a protective order, does not automatically mean a

 document can be sealed.      The document must still satisfy the

 standard set forth in Rule 5.3.”          Vista India, Inc. v. Raaga,

 LLC, No. 07-1262, 2008 U.S. Dist. LEXIS 24454, *9, n.2 (D.N.J.

 Mar. 27, 2008).     Indeed, in this case, the relevant

 confidentiality order provides that “Confidential Material may

 be filed with the Court.      Should any party have good cause to

 seal from public view any Confidential Material that is filed

 with the Court, that party must file a separate and specific

 motion for such protection.”       (ECF No. 13 at ¶12).      Therefore,

 to the extent Plaintiff’s motion suggests the existence of a

 confidentiality order mandates sealing, that motion fails.

       The Court has reviewed the material Plaintiff wishes to

 seal.   This material relates to Defendant’s strategies for

 cleaning and monitoring the cleanliness of its stores.           In the

 first instance, the Court ponders why Plaintiff has any interest

 at all in sealing discovery produced by Defendant that is not

 personal to Plaintiff.      To seal material filed with the Court,

 the moving party must show that disclosure will cause a clearly

 defined and serious injury; in this case, Plaintiff would have

 inherent difficulty in establishing it would suffer any injury



                                      20
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 21 of 22 PageID: 484




 if Defendant’s janitorial manuals are disclosed.          See gen.

 Pansy, 23 F.3d at 786 (discussing the need to establish a

 clearly defined injury would ensure if material was publicly

 disclosed).    Nor has Plaintiff alleged Defendant would suffer

 the requisite injury.

       In addition, and perhaps tellingly, Defendant itself has

 not moved to seal its own materials.        This could be because they

 are not of the kind likely to be sealed.         Another court within

 this District has held that similar types of documents should

 not be sealed as they are not proprietary.         Zavala v. Wal-Mart

 Corp., No. 03-5309, 2007 U.S. Dist. LEXIS 67282, *21, 2007 WL

 2688934 (D.N.J. Sept. 12, 2007) (finding that a document

 entitled “‘Wal-Mart Restroom Care Toilets and Urinals First,’

 which describe[s] techniques and instructions for cleaning and

 disinfecting toilet bowls, urinals and ‘trash’ receptacles” is

 not confidential and need not be sealed).         Even a cursory review

 of those types of materials, the Zavala court concluded,

 “demonstrates the absence of any confidential or otherwise

 commercially sensitive nature of the excerpts from Wal-Mart's

 Maintenance Manual.”      Id.   This Court finds the materials

 Plaintiff seeks to seal in this matter akin to those at issue in

 Zavala, and on the stated basis provided by Plaintiff, the Court

 finds that sealing such material on the present record is not



                                      21
Case 1:18-cv-01428-NLH-KMW Document 26 Filed 04/24/20 Page 22 of 22 PageID: 485




 appropriate.     Nonetheless, the Court will permit either party to

 explain, if they can and in appropriate detail, why such

 documents must be sealed before ordering that they be unsealed.

       As such, Plaintiff’s motion to seal will be denied, without

 prejudice.    Either party may file a renewed motion, within 14

 days hereof, addressing the requirements set forth in Local

 Civil Rule 5.3 and explaining why Zavala should not guide this

 Court in deciding any renewed motion.         If neither party elects

 to file a renewed motion to seal, the Clerk will unseal those

 documents currently filed under temporary seal pursuant to Local

 Civil Rule 5.3(i)(8).

                                 CONCLUSION

       For the reasons expressed above, Defendant’s motion for

 summary judgment (ECF No. 19) will be granted.          Plaintiff’s

 motion to seal (ECF No. 25) will be denied, without prejudice,

 and the parties shall have 14 days to file a renewed motion to

 seal.   An appropriate Order will be entered.



 Date: April 24, 2020                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      22
